IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Herbert Dale Conaway,                   :
                 Appellant              :
                                        :
            v.                          :
                                        :
Fayette County District Attorney,       :
Jack Heneks, Anthony Iannamorelli, Jr., :
Lt. Thomas Kolencik and                 :    No. 1 C.D. 2020
Capt. David Rutter                      :    Submitted: June 26, 2020


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                      FILED: October 21, 2020


             Herbert Dale Conaway (Appellant) appeals the October 9, 2019 order
of the Court of Common Pleas of Fayette County (trial court) that dismissed his civil
action against Jack Heneks, the Fayette County District Attorney (DA), Anthony
Iannamorelli, Jr., of the DA’s Office, and Lieutenant Thomas Kolencik and Captain
David Rutter, both of the Uniontown Police Department (collectively, Appellees).
Upon review, we reverse and remand.
             The Uniontown Police Department arrested Appellant on August 12,
2011, on charges related to a sexual assault perpetrated by Appellant on August 11,
2011. See Trial Court Docket No. CP-26-CR-0001863-2011 (Criminal Docket) at
3. The Uniontown Police Department confiscated several items of Appellant’s
personal property at the time of his arrest and retained the items upon Appellant’s
transport to prison. The confiscated property included: (1) an Acer Aspire 5516
laptop with charger; (2) a Motorola Blackberry cellular phone with charger; and (3)
a nylon laptop carrying case.1 See Appellant’s Brief at 8. Ultimately, following his
conviction by a jury in May 2012, the trial court sentenced Appellant to 96 to 200
months’ incarceration in a state correctional institution.2 See Criminal Docket at 4.
Appellant’s personal property was not returned to him in prison.
              On December 17, 2012, Appellant filed his first Motion for Return of
Property under the Criminal Docket. See Motion for Return of Property, Appellant’s
Brief Exhibit A; Criminal Docket at 14. On January 2, 2013, Iannamorelli wrote to
Appellant requesting that Appellant make arrangements for the return of the property
to an authorized agent, as the state correctional institution did not permit inmates to
have such articles. See January 2, 2013 Letter of Iannamorelli, Appellant’s Brief
Exhibit B. On December 19, 2013, Iannamorelli again wrote to Appellant and
advised Appellant to contact the “necessary agencies or individuals to determine the
status of your property.” See December 19, 2013 Letter of Iannamorelli, Appellant’s
Brief Exhibit D. Iannamorelli also advised Appellant on December 19, 2013, to file


       1
         In his brief, Appellant alleges the collective value of these items to be approximately
$3,500.00. See Appellant’s Brief at 8. However, in the civil complaint underlying this matter,
Appellant alleged the approximate collective value of the property to be $3,000.00. See Civil
Complaint filed September 2, 2016 at 3-4. Appellees challenge neither the accuracy of the alleged
inventory nor the estimated value of the items seized.
       2
         On May 10, 2012, a jury convicted Appellant of: (1) Rape By Forcible Compulsion, 18
Pa.C.S. § 3121(a)(1); (2) Aggravated Indecent Assault Without Consent, 18 Pa.C.S. § 3125(a)(1);
(3) Aggravated Indecent Assault By Forcible Compulsion, 18 Pa.C.S. § 3125(a)(2); (4) Sexual
Assault, 18 Pa.C.S. § 3124.1; (5) Indecent Assault By Forcible Compulsion, 18 Pa.C.S. §
3126(a)(2); and (6) Indecent Assault Without Consent, 18 Pa.C.S. § 3126(a)(1). See Trial Court
Docket No. CP-26-CR-0001863-2011 (Criminal Docket) at 4. On May 16, 2012, the trial court
sentenced Appellant to 96 to 200 months’ incarceration on the Rape conviction, and imposed no
further penalty on the remaining five convictions. Id.

                                               2
an appropriate motion in the trial court should Appellant wish to have a hearing on
the return of his personal property.3 Id.
                On September 17, 2014, Appellant filed a second Motion for Return
of Property under the Criminal Docket. See [Second] Motion for Return of Property,
Appellant’s Brief Exhibit E; Criminal Docket at 17. On December 29, 2014,
Appellant filed a third Motion for Return of Property, again under the Criminal
Docket. See [Third] Motion for Return of Property, Appellant’s Brief Exhibit F;
Criminal Docket at 18.
              On December 30, 2014, the Commonwealth filed, through Iannamorelli
and also on the Criminal Docket, a Petition for Destruction and Motion to Schedule
Hearing (Petition for Destruction) claiming that Appellant’s personal property was
subject to destruction as derivative contraband because it contained evidence of
Appellant’s crimes. See Petition for Destruction, Appellant’s Brief Exhibit G;
Criminal Docket at 18. On January 27, 2015, the trial court scheduled a hearing as
requested by the Commonwealth and issued a Rule to Show Cause why Appellant’s
personal property was not returnable. See Order dated January 26, 2015, Appellant’s
Brief Exhibit H; Criminal Docket at 18.                  On March 30, 2015, after the
Commonwealth failed to attend the requested hearing, the trial court denied the
Petition for Destruction and granted Appellant’s Motion for Return of Property. See
Order for Return of Property, Appellant’s Brief Exhibit I; Criminal Docket at 20.
The trial court’s order granting the return of Appellant’s personal property noted that
“the only evidence of record [wa]s [Appellant]’s testimony that the items of personal

       3
         We note that on October 31, 2013, Iannamorelli also responded to a letter from Appellant
dated October 22, 2013, and explained that Iannamorelli would attempt to provide Appellant with
information once Appellant put forth specific requests for information. See October 31, 2013
Letter of Iannamorelli, Appellant’s Brief Exhibit C.

                                               3
property were not involved in any crimes,” and instructed that the Uniontown Police
Department was to release the items to Appellant’s mother, as he could not possess
the items in prison. See id.
             Seventeen months after issuing the Order for Return of Property, on
August 24, 2016, the trial court entered a “2nd Order for Return of Property.” See
2nd Order for Return of Property, Appellant’s Brief Exhibit J; Criminal Docket at
22. This order directed the return of Appellant’s personal property to his mother
forthwith, and warned that failure to return the property could amount to the
deprivation of property without due process of law subject to an action by Appellant.
See id.
             On September 2, 2016, Appellant filed the instant action in the civil
division of the trial court seeking the return of his personal property. See Civil
Complaint filed September 2, 2016 (Civil Complaint), Appellant’s Brief Exhibit K.
The prothonotary of the trial court assigned the Civil Complaint docket number
2016-01734. (Civil Docket). Id.
             On October 19, 2016, Appellant filed a Motion for Summary Judgment
in the instant matter, which the trial court denied by order dated January 26, 2017,
explaining that the motion was premature as the pleadings had not yet closed. See
Order dated January 26, 2017, Appellant’s Brief Exhibit M; Civil Docket at 2.
Appellant filed a second Motion for Summary Judgment, which the trial court again
denied as premature on April 24, 2017, this time explaining

             [Appellant] has failed to serve any [Appellee] in
             accordance with Pa. Rule of Civil Procedure [No.] 400.
             The [c]ourt will not act as counsel for [Appellant]. Any
             further motions that are not filed in accordance with the
             Rules of Civil Procedure may be denied with prejudice.


                                         4
See Order dated April 24, 2017 at 1 n.1, Appellant’s Brief Exhibit N; Civil Docket
at 2. On April 21, 2017, Appellant filed a third Motion for Summary Judgment,
which the trial court denied by order dated May 1, 2017. See Order dated May 1,
2017, Appellant’s Brief Exhibit O; Civil Docket at 2.
             On June 19, 2017, Appellant served the Civil Complaint on Appellees,
nine and a half months after filing. See Civil Docket at 2.
             Three days prior, on June 16, 2017, Appellant filed a motion for
contempt under the Criminal Docket based on Appellees’ failure to comply with the
trial court’s orders to return his personal property. See Criminal Docket at 25. On
July 17, 2017, the trial court issued a rule upon the Uniontown Police Department to
show cause why it had not returned Appellant’s personal property as previously
ordered. See Order dated July 17, 2017, Appellant’s Brief Exhibit Q; Criminal
Docket at 26. Later, the trial court issued an order dated January 31, 2018, that
granted Appellant in forma pauperis status and included a handwritten notation
stating:

             * The Court notes that it has been advised that the items
             sought have been lost or misplaced, so further attempts to
             recover the items may be futile.

Order dated January 31, 2018, Appellant’s Brief Exhibit R.
             On October 2, 2019, Appellant filed an Application for Default
Judgment and Sanction (Default Judgment Application) in the instant action for
Appellees’ failure to answer the Civil Complaint.             See Default Judgment
Application, Appellant’s Brief Exhibit U; Civil Docket at 3. On October 9, 2019,
the trial court dismissed the instant action by order that stated as follows:



                                           5
               AND NOW, this 9th day of October, 2019, upon
               consideration of the Default Judgment filed by the pro se
               plaintiff, the multiple improper filings, the complaint
               which was never properly served upon the defendants and
               upon consideration of the claim of the plaintiff that on
               August 24[], 2016, the Honorable Judge Steve P. Leskinen
               entered an order at a criminal case granting the same relief
               the plaintiff is requesting in this action, the Court, sua
               sponte, hereby ORDERS and DIRECTS that the default
               judgment filed on October 4[], 2019 is STRICKEN, the
               complaint is DISMISSED, with prejudice, pursuant to
               [Pa.R.C.P. No.] 233.1 and the Prothonotary is
               DIRECTED to disregard and not accept for filing any and
               all future pleadings that may be filed by the plaintiff at this
               number.

               Furthermore, the Prothonotary is DIRECTED to inform
               this member of the Bench of any other attempts of the
               plaintiff to initiate a new civil action as any such attempt
               will be dismissed pursuant to Rule 233.1(d).

Order dated October 9, 2019 (Dismissal Order) at 1-2. Appellant timely appealed
to this Court.4
               On appeal,5 Appellant claims the trial court erred in dismissing the Civil
Complaint because he has been denied his personal property without due process in
a situation where Appellees did not initiate forfeiture proceedings and ignored
multiple trial court orders to return his property. See Appellant’s Brief at 5 & 14-

       4
         Appellant originally appealed to the Superior Court of Pennsylvania on October 29, 2019,
which transferred the matter to this Court on November 21, 2019. Accordingly, we treat this matter
as though Appellant properly filed his appeal in this Court on October 29, 2019. See 42 Pa.C.S. §
5103(a) (directing tribunals in which matters are incorrectly filed to transfer the matter to the
proper tribunal, which then will treat the filing as if originally filed in the transferee tribunal).
       5
        “Our review is limited to determining whether the trial court abused its discretion or
committed an error of law necessary to the outcome of the case.” City of Bethlehem v. Kanofsky,
175 A.3d 467, 475 n.8 (Pa. Cmwlth. 2017) (internal quotations omitted).

                                                 6
16. Appellant also claims he is entitled to relief from this Court because he has no
other adequate remedy at law. Id. at 5 & 16-20.
             Before reaching the merits of Appellant’s claims, we first examine
Pennsylvania Rule of Civil Procedure 233.1 (Rule 233.1), which the trial court used
as justification for its sua sponte dismissal of this matter. See Dismissal Order. Rule
233.1 provides, in pertinent part:

             Rule 233.1. Frivolous Litigation. Pro Se Plaintiff.
             Motion to Dismiss

             (a) Upon the commencement of any action filed by a pro
             se plaintiff in the court of common pleas, a defendant may
             file a motion to dismiss the action on the basis that

                 (1) the pro se plaintiff is alleging the same or
                 related claims which the pro se plaintiff raised in a
                 prior action against the same or related defendants,
                 and

                 (2) these claims have already been resolved
                 pursuant to a written settlement agreement or a
                 court proceeding.

             ....

             (c) Upon granting the motion and dismissing the action,
             the court may bar the pro se plaintiff from pursuing
             additional pro se litigation against the same or related
             defendants raising the same or related claims without
             leave of court.

             (d) The court may sua sponte dismiss an action that is filed
             in violation of a court order entered under subdivision (c).

             ....


                                          7
Pa.R.C.P. No. 233.1(a), (c) & (d).
             By its plain text, therefore, Rule 233.1 contemplates an orderly set of
steps for defendants and courts to dispose of frivolous litigation commenced by pro
se plaintiffs. First, a defendant in the action files a motion to dismiss based on the
pro se plaintiff raising the same claims already resolved in a previous or different
court proceeding. Pa.R.C.P. No. 233.1(a). Second, the court may grant the motion
to dismiss and may also “bar the pro se plaintiff from pursuing additional pro se
litigation against the same or related defendants raising the same or related claims
without leave of court.” Pa.R.C.P. No. 233.1(c). After these two steps have occurred
and the trial court has issued an order pursuant to Rule 233.1(c) granting the motion
to dismiss and barring the pro se plaintiff from pursuing additional litigation on the
same claims against the same defendants without leave of court, Rule 233.1(d) then
grants the court the prerogative to sua sponte dismiss future actions filed in violation
of the Rule 233.1(c) order. See Pa.R.C.P. No. 233.1(d).
             In the instant matter, Appellant, proceeding pro se, basically seeks
enforcement of the Order for Return of Property and the 2nd Order for Return of
Property issued by the trial court on the Criminal Docket. Because Appellant may
be alleging the same or related claims raised in his motions for return of property
on the Criminal Docket against the same defendants, and because the trial court
already granted his motion(s) for return of property by the Order for Return of
Property and the 2nd Order for Return of Property, Appellees could have filed a
motion to dismiss the instant action pursuant to Rule 233.1(a). Had Appellees filed
such a motion to dismiss, pursuant to Rule 233.1(c) the trial court could have then
considered the motion, granted the motion, dismissed the action and, in the dismissal
order, barred Appellant from submitting, without leave of court, further filings


                                           8
against the same defendants related to the same claims. Once it had issued such an
order, the trial court would then have had the ability to sua sponte dismiss any
subsequent action filed in violation of the court’s dismissal order. See Pa.R.C.P. No.
233.1(d). This is not what happened in this matter. Instead, without Appellees filing
a motion to dismiss pursuant to Rule 233.1(a), the trial court skipped directly to
dismissing the action sua sponte per Rule 233.1(d) without first granting, or having
before it, a motion to dismiss filed pursuant to Rule 233.1(a). Therefore, no Rule
233.1(c) order existed upon which the trial court could have exercised discretion to
sua sponte dismiss subsequent filings – i.e., the instant matter – pursuant to Rule
233.1(d). Accordingly, the trial court erred by sua sponte dismissing the instant
matter based on Rule 233.1.
               Because the trial court improperly dismissed the instant matter, we
reverse the trial court’s October 9, 2019 order and remand for further proceedings.6



                                             __________________________________
                                             CHRISTINE FIZZANO CANNON, Judge




       6
          We acknowledge Appellees’ claim that the trial court lacks personal jurisdiction over
Appellees by virtue of their not having received proper service of original process. See Appellees’
Brief at x-xi. While the question of personal jurisdiction based on service of process may be the
subject of a preliminary objection in subsequent proceedings on this matter, given our disposition
herein, we need not reach this argument at this time.

                                                9
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Herbert Dale Conaway,                   :
                 Appellant              :
                                        :
            v.                          :
                                        :
Fayette County District Attorney,       :
Jack Heneks, Anthony Iannamorelli, Jr., :
Lt. Thomas Kolencik and                 :     No. 1 C.D. 2020
Capt. David Rutter                      :


                                    ORDER


            AND NOW, this 21st day of October, 2020, the October 9, 2019 order
of the Court of Common Pleas of Fayette County (trial court) is REVERSED, and
this matter is REMANDED to the trial court for further proceedings.
            Jurisdiction relinquished.



                                         __________________________________
                                         CHRISTINE FIZZANO CANNON, Judge